Title: From Thomas Jefferson to Thomas Mann Randolph, 26 January 1808
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                  
                     Dear Sir 
                     
                     Washington Jan. 26. 08.
                  
                  A caucus was held on Saturday by the members of Congress at which 89. attended. Mr. Madison had 83. votes, Clinton 3. Monroe 3. as president, & Clinton had 79. as V. President. but one member from N. York attended, and but 1. federalist, J. Q. Adams who voted for mr Madison. of the Virginia members in town J. Randolph, Garnett, Gray, Trigg & Bassett declined attending, the last because disapproving the manner of calling the Caucus, but avowedly in favor of mr Madison. the vote for Clinton as V.P. was under a firm belief he had declared he would not accept it. it is now believed he will accept. the Eastern members especially will be much taken in, as he would not have had their votes but for the mistake. but his acceptance will in my opinion prevent all opposition to mr Madison, & whether he does or not it is believed that N.Y. will vote for mr Madison. his election is considered as out of all question.
                  The British order of council of Nov. 11. has entirely hushed all opposition to the embargo. we must all prepare our cotton patches looms &c for clothing our people ourselves the next year. the attack on Genl. Wilkinson excites differences of opinion. I think Clarke will be compleatly crushed, & his mask taken off by what is yet to come out against him.   my swelled jaw has not yet entirely subsided. it gives me no pain but has confined me to the house a month. this day being remarkeably mild I shall ride out for the first time. my tenderest love to my dear Martha and the family and accept yourself assurances of my constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               